
	

113 HR 2587 IH: Planting STEM in the Classroom Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2587
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Connolly (for
			 himself and Mr. Kilmer) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for Federal agencies and employees to support
		  science, technology, engineering, and mathematics (STEM) activities in
		  classrooms.
	
	
		1.Short titleThis Act may be cited as the
			 Planting STEM in the Classroom
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 has traditionally produced the world’s leading innovators in the science,
			 technology, engineering, and math (STEM) fields.
			(2)Numerous studies
			 show that STEM-related innovations fueled more than half of the Nation’s
			 economic growth over the past half century.
			(3)The number of
			 STEM-related jobs grew 3 times as fast as non-STEM-related jobs during the past
			 10 years and is forecast to grow twice as fast over the next decade.
			(4)Recent reports on
			 standardized testing show United States students performing below average or
			 average in mathematics and science when compared with their international
			 peers.
			(5)President Obama
			 has established the goal for the United States to have the highest proportion
			 of college graduates in the world by 2020, which will require the Federal
			 Government to work with education partners to improve the quality of STEM
			 education at all levels to help increase the number of well-prepared graduates
			 with STEM degrees by one-third over the next 10 years, resulting in an
			 additional 1 million graduates with STEM degrees.
			(6)President Obama has called for recruiting
			 more teachers and mentors in the STEM fields to better engage students,
			 particularly young women and minorities, and encourage them to pursue degrees
			 and careers in the STEM fields so the United States can maintain its
			 competitiveness in the global economy.
			(7)The Federal Government employs and supports
			 through research grants many of the world’s leading scientists, mathematicians,
			 and engineers in every State.
			3.Providing
			 volunteer opportunities for Federal employees engaged in STEM
			 activitiesThe Office of
			 Personnel Management, in consultation with the Office of Science and Technology
			 Policy and the Department of Education, shall develop a policy to—
			(1)increase volunteerism in STEM education
			 activities by encouraging Federal employees engaged in STEM activities,
			 including scientists, engineers, and cybersecurity specialists engaged in
			 nonmilitary activities, from Federal agencies and the federally funded research
			 and development centers supported by those agencies, to volunteer in STEM
			 education activities by providing administrative leave and support for such
			 employees to engage in such volunteerism; and
			(2)support increased
			 communication and partnerships between scientists and engineers from Federal
			 science agencies conducting nonmilitary scientific research and development,
			 including scientists and engineers of the federally funded research and
			 development centers supported by those agencies, and elementary and secondary
			 schools and teachers through volunteerism in STEM education activities.
			4.Conducting
			 outreach to underrepresented communitiesEach Federal science agency shall report to
			 Congress the approaches that it will take to conduct outreach designed to
			 promote widespread public understanding of career opportunities in the STEM
			 fields specific to the workforce needs of that agency, including outreach to
			 women, Latinos, African-Americans, Native Americans, and other students from
			 groups underrepresented in STEM fields.
		5.Annual
			 reportNot later than June 1,
			 2014, and annually thereafter, the Secretary of Education shall transmit a
			 report to Congress detailing—
			(1)the number of
			 volunteers and volunteer hours resulting from this Act;
			(2)the number of
			 schools, teachers, and students engaged thereby; and
			(3)the methods of
			 outreach used under this Act to serve underrepresented communities.
			
